                Case 2:20-cv-00087-RAJ Document 14 Filed 04/23/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   ERIC FAST,                                          Civil No. 2:20-CV-00087-RAJ

10            Plaintiff,

11            vs.                                         PROPOSED ORDER

12   COMMISSIONER OF SOCIAL SECURITY,

13            Defendant.

14            Based on Defendant’s Motion, it is hereby ORDERED that the Answer Due Date shall be

15   amended as follows:
              Defendant shall have up to and including May 20, 2020, to file an Answer to Plaintiff’s
16
     Complaint.
17            If Defendant is unable to procure and file a transcript on or before May 20, 2020,

18   Defendant will file a Status Report with the Court on or before May 20, 2020.

19            DATED this 23rd day of April, 2020.

20

21                                                         A
22                                                         The Honorable Richard A. Jones
                                                           United States District Judge
23

24

     Page 1         ORDER - [2:20-CV-00087-RAJ]
